Title: From John Adams to John Adams Smith, 15 April 1808
From: Adams, John
To: Smith, John Adams



Quincy, April 15; 1808

You ask me whether “an armed Vessel of a belligerent Nation has a right to search a vessel of a neutral.” I answer No, except for contraband of war. This exception is established by the law and practice of nations; and confirmed by Treaties. But there is no right to search for men. The King of England acknowledges that he has no right to search for men a neutral ship of war even for deserters from his own Navy. You may ask his Majesty where he finds a distinction in this respect between a ship of war and a merchant ship. He who claims a right must shew a law. Is there any divine, human, or moral law, which distinguishes Merchant ship from Military ships? Both are under the laws and Jurisdiction of the nation to whom they belong and are subject to no other, and are entitled to all the privileges of their own Country and their own laws.
The English nation says their men of war have no right to impress seamen from their own merchant men. Judge Foster has laboured hard to maintain that right. But the nation does not agree with Judge Foster. No act of Parliament; No Judgment of any court of law appears upon record to justify impressment. Espriella says it sometimes costs the government in Cutters, Luggers, and hired pressgangs, an hundred pounds sterling a man. The pressgangs are resisted, fought, and Leiutenants, Midshipmen, and boatswains often killed. Yet no inquisition of murder is made. Nor would any Jury in the kingdom, I beleive, find a man guilty of murder, who should kill a pressgang in defence of his liberty. Impressment of seamen in England is always a civil war. But if the right of the English to impress their own subjects from their own ships was clear they would have no right to impress even their own subjects from foreign neutral vessels ships. The pretence to this right is a shameless effrontery unprecedented in all time and in all space.
If a belligerent had a right to search neutrals, a neutral would have an equal right to search belligerent merchantmen. Think of the consequences. An American Gun boat would have a right to search a British East Indiaman of a thousand or twelve hundred tons burthen, mounted with fifty guns. On the contrary a British cutter or lugger of ten swivels, would have a right to search an American East Indiaman or any other American merchantman of whatever tonage.
Think of national delicacy and dignity. Think of the spirit and courage of seamen. Can American seamen bear? ought they to bear? Ought they to submit to the tyranny of British Seamen? Will not such impressments break their hearts and put petticoats on them all? Can we ever expect to have a navy, that will stand against foreign seamen, if ours are habituated tamely and patiently to bear such indignities and injuries? Take away from a seaman his pride and his spirit, and he is no more than a Spaniel. You ask very pertinently what constitutes this right? I answer—nothing—there is no such right. You cannot surely ask the Question seriously whether power constitutes right. You might as well ask whether wrong constitutes right.
The Gambler says in a play that I read at your age “Fools are the natural prey of knaves: Nature made them so, when she made lambs for wolves.” Upon this principle, and on this principle only can Britons ground a right to impress seamen from any American ships. The simplicity of this country in their total negligence of naval preparations may well entitle us to the character of lambs, if not of fools. And the Britons are welcome to their choice between those of Knaves or Wolves.
The federalists have made a great exertion in this state as well as in yours. If their object is to defend our rights, I wish them success. But if their intention is to give them up, I hope they will fail.
&c &c
J. A.